 



EXHIBIT 10.1
*** Indicates omitted material that is the subject of a confidential request
filed separately with the Commission
SECOND AMENDMENT TO SUPPLY AGREEMENT
          This Second Amendment amends that certain Supply Agreement, dated as
of November 3, 2000, and amended previously as of April 9, 2004, between
Carrington Laboratories, Inc. (“Carrington”) and Medline Industries, Inc.
(“Medline”) (the “Supply Agreement”). This Amendment is effective as of
August 14, 2007.
          WHEREAS, the parties desire to extend the Term of the Supply Agreement
and to make other amendments to such agreements as specified herein.
          NOW, THEREFORE, the parties agree as follows:
          1. Limited Amendment; Interpretation. The Supply Agreement is not
amended except as specified in this Amendment. Capitalized terms in this
Amendment shall have the same meanings as in the Supply Agreement, as the
context may require.
          2. Extended Term. Specifically amending Section 7 of the Supply
Agreement, the Term shall be extended through and including November 30, 2009.
          3. Prices. Specifically amending Section 1.4 of the Supply Agreement
and Exhibit A thereto, the prices of the Medline Products shall be as set forth
on Exhibit A to this Second Amendment. Prices may only be modified in the event
of change in petroleum raw material prices, which such modification must be
agreed upon in a writing signed by both parties.
          4. Purchase Requirements. Specifically amending Section 1.1 of the
Supply Agreement, the phrase “the majority of Medline Products” shall be
replaced with “60% of Medline’s requirements for the Medline Products identified
on Exhibit A, provided that any order for Medline Products that is back ordered
or delivered late shall count toward satisfaction of the 60% requirement, even
if such order is ultimately filled by a supplier other than Carrington.”
          5. Miscellaneous Terms. Specifically amending any provision in the
Supply Agreement to the contrary: (a) Medline shall pays freight on all orders,
except exceeding $5,000; (b) payment terms are net 30 days.
          6. No Breaches; Release. The parties agree and acknowledge that there
are no uncured material breaches under the Supply Agreement as of the effective
date of this Second Amendment. The parties hereby release each other from any
and all liabilities and claims of any kind, other than liabilities under
outstanding or unpaid for orders, whether known or unknown, that may have arisen
or accrued from the relationship between the parties as described in the Supply
Agreement, from the effective date of the first amendment to the Supply
Agreement to the effective date of this Second Amendment. Except as specifically
set forth in this Section 6, the parties agree that no modification or amendment
of the Supply Agreement shall be deemed to have occurred by act, failure to act
or waiver of any right by Carrington or Medline, other than set forth in a
writing executed by both parties.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized representatives.

           
 
  CARRINGTON LABORATORIES, INC.    
 
         
 
  By:  /s/ Carlton E. Turner
 
   
 
  Name: Carlton E. Turner, Ph.D., D.Sc.    
 
  Title:    President & CEO    
 
         
 
  MEDLINE INDUSTRIES, INC.    
 
         
 
  By:  /s/ Jonathan Primer
 
   
 
  Name: Jonathan Primer    
 
  Title:   President, DMS Division    

2



--------------------------------------------------------------------------------



 



EXHIBIT A
***

 